Citation Nr: 1012885	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-16 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for residuals, fracture 
right thumb, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to February 
1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in May 2006, a statement 
of the case was issued in April 2007, and a substantive 
appeal was received in May 2007.

The Veteran presented testimony at a Board hearing in 
February 2010, and a transcript of the hearing is associated 
with his claims folder.  


FINDING OF FACT

The Veteran does not have a gap of more than two inches (5.1 
cm) between his thumb pad and the fingers, with the thumb 
attempting to oppose the fingers.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for residuals, fracture right thumb have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.71a, Diagnostic Code 5228 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in May 2005.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VA also has a duty to assist a claimant under the VCAA.  VA 
has obtained VA medical records, and examination reports 
dated in June 2005 and April 2009.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 
contains the rating schedule.

The Veteran argues that a higher rating is warranted for his 
right thumb disability.  In May 2007, he indicated that he 
has loss of use of his right thumb and that it hurts him all 
the time.  The Veteran's right thumb disability is currently 
rated under 38 C.F.R. § 4.71a, Diagnostic Code 5228, which 
provides for a 10 percent rating when there is limitation of 
motion of the thumb with a gap of one to two inches (2.5 to 
5.1 cm) between the thumb pad and the fingers, with the 
thumb attempting to oppose the fingers.  A 20 percent rating 
is warranted when there is limitation of motion of the thumb 
with a gap of more than two inches (5.1 cm) between the 
thumb pad and the fingers, with the thumb attempting to 
oppose the fingers.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

On VA examination in June 2005, the Veteran reported pain 
and problems holding and gripping objects well and with 
lifting weight.  He described constant pain which was 
sometimes sharp.  The thumb would not bend.  The symptoms 
would last for 5 minutes.  There was difficulty performing 
daily functions during flare-ups, and inability to use the 
hand.  Clinically, he could tie shoelaces, fasten buttons, 
and pick up and tear a piece of paper without difficulty.  
His right hand fingers could approximate the proximal 
transverse crease of the palm and his hand strength was 
slightly reduced.  Right thumb radial abduction was to 60 
out of the normal 70 degrees, palmar abduction was to 50 of 
the normal 70 degrees, metacarpophalangeal flexion was to 40 
of the normal 60 degrees, and interphalangeal flexion was to 
60 of the normal 60 degrees.  

On VA examination in April 2009, the Veteran stated that he 
tried not to use is hand on the job and just lost his job 
due to layoffs from the recession.  On examination, the 
examiner stated that there was no gap between the right 
thumb pad and the fingers, and that there was no objective 
evidence of pain before or following repetitive motion.  

During the Veteran's hearing in February 2010, he indicated 
that his other fingers move fine.  If he used his thumb, his 
whole arm would hurt.  He had last worked in March 2009 as 
an electrician, when he was laid off because he was wearing 
a thumb brace.  There had been 280 people working where he 
worked, but they reduced the number to 18.  

Based on the evidence, the Board concludes that a higher 
rating than 10 percent is not warranted for the Veteran's 
service-connected residuals, right thumb fracture, even when 
38 C.F.R. §§ 4.40, 4.45 are considered.  He had slight 
limitation of motion of his right thumb and slight weakness 
and reported that flare-ups would only last for 5 minutes on 
VA examination in June 2005.  He is able to move his other 
fingers of his right hand well, according to his February 
2010 testimony.  At the time of the April 2009 VA 
examination, there was no gap between the right thumb pad 
and the fingers and no pain before or following repetitive 
motion.  While the Veteran feels that a higher rating is 
warranted, under the rating criteria, a higher rating is not 
warranted.  

Historically, the Veteran's service-connected right upper 
extremity disorder was originally identified as also 
involving the right hand and wrist.  The Board has 
considered rating the Veteran's service-connected disability 
under criteria used for rating any analogous disability.  
Here, however, on VA examination in April 2009, it is 
reported that the Veteran denied having any decrease in 
overall hand strength or hand dexterity.  Also, the Veteran 
was noted to have reported that there were no other hand 
symptoms.  See report of April 2009 examination, page 8.  

The Board has considered referring the Veteran's claim for 
extraschedular consideration under 38 C.F.R. § 3.321.  
However, with the number of people who were laid off from 
his prior workplace, and the Veteran conceding in August 
2009 that his job loss was due to a recession, the evidence 
does not credibly show that the Veteran has had marked 
interference with employment due to his right thumb 
disability, and the rating schedule contemplates the 
Veteran's symptoms.  Accordingly, referral for an 
extraschedular rating is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

An increased rating for residuals, fracture right thumb is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


